Deaderick, J.,
delivered the opinion of the court.
This is an action of debt begun before a justice of the peace by McCord against Dodson, administrator of Cude, to recover the value of a horse taken by Cude from the plaintiff
Upon. appeal to the Circuit Court of Perry county verdict and judgment were rendered in favor of the defendant, and plaintiff has appealed to this' court.
The horse was taken by defendant during the late civil war for service in the army, and under the direction and order of the commanding officers of defendant, and was turned over to the use of the army, and was not shown to have been in the use or possession of defendant after he was so taken and turned over.
Some time subsequently, Cude promised McCord he would return or pay for the horse.
*441Upon the foregoing facts the Circuit Judge charged the jury, that if defendant was acting under compulsion of his superior officers in taking the horse, he would not be liable for his value, and that a subsequent verbal promise to return him or pay his value would not be binding upon him, and no recovery could be had upon such verbal promise, for want of sufficient consideration to support it.
We think the court charged correctly upon both these propositions, and affirm the judgment.